Citation Nr: 0834751	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently rated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for a respiratory 
disorder, to include chronic fatigue syndrome, as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for muscle and joint 
pain with tremors and swelling, to include chronic fatigue 
syndrome, as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

6.  Entitlement to service connection for headaches, to 
include chronic fatigue syndrome, as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for skin rash, to 
include chronic fatigue syndrome, as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a stomach disorder, 
to include chronic fatigue syndrome, as a qualifying chronic 
disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for chronic fatigue 
syndrome, to include chronic fatigue syndrome, as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

10.  Propriety of reduction due to incarceration and creation 
of overpayment.

11.  Propriety of effective date for removal of stepchildren, 
[redacted] and [redacted], as dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from February 1974 to June 
1974, and from December 1975 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2003, April 2004, and September 2006 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  The 
July 2003 decision found that a reduction in benefits and 
creation of overpayment was warranted due to the veteran's 
incarceration, the April 2004 decision denied the veteran's 
claims for service connection and an increased rating for his 
service-connected dysthymic disorder, and a September 2006 
action denied a change in the effective date for the removal 
of stepchildren, [redacted] and [redacted], as dependents.


REMAND

In his March 2007 VA Form 9, the veteran requested a hearing 
before a member of the Board at his local RO.  A May 2007 
letter from the RO acknowledged his request for a Board 
hearing and gave him additional options of accepting a video-
conference hearing in lieu of a Travel Board hearing or 
withdrawing his March 2007 request.  The record does not 
indicate that the veteran ever responded to the May 2007 
letter.  However, the correspondence states that if he failed 
to respond to the letter, he was to be scheduled for the next 
available Travel Board hearing, and the record does not 
reflect that such a hearing was ever scheduled.  Instead, due 
to the veteran's incarceration, the RO contacted the Arkansas 
Department of Corrections (ADC) to determine whether he could 
be made available for a hearing at the RO, and in a letter 
received in November 2007, the ADC responded that although 
the ADC did not transport inmates for hearings of this type, 
a representative from the RO could travel to conduct a 
hearing at the Ouachita River Correctional Unit.  The record 
does not reflect that the RO ever responded to the letter 
from the ADC or otherwise scheduled the veteran for his 
requested Travel Board hearing.  Further, in an April 2008 
statement, the veteran reported that he had been transferred 
to another prison facility in the ADC system.  As such, it is 
unclear whether the latter facility could transport the 
veteran for a local Board hearing.

Thus, at last report, the veteran was incarcerated.  The 
Board points out, however, that the United States Court of 
Appeals for Veterans Claims (Court) has long held that 
incarcerated veterans are entitled to the same care and 
consideration given to their fellow veterans.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 
Vet. App. 190 (1991)).  Further, the Court has cautioned 
"those who adjudicate claims of incarcerated veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement."  Id.  

With respect to hearings, 38 C.F.R. § 20.700(a) (2007) 
provides that an appellant is entitled to a hearing if one is 
requested.  Further, 38 C.F.R. § 20.700(e), titled 
"Electronic Hearings," states, "When suitable facilities 
and equipment are available, an appellant may be scheduled 
for an electronic hearing."  

In addition, in Narron v. West, 13 Vet. App. 223 (1999), a 
matter in which the veteran was seeking a waiver of an 
overpayment, the Court noted that the veteran had requested 
that arrangements be made with Texas penal authorities so 
that he could be given a hearing.  The Court cited Wood and 
quoted that decision for the proposition that "in 
adjudication of claims of an incarcerated veteran, VA should 
tailor assistance to the peculiar circumstances of 
confinement."  Id. at 228.  

In light of the above, to ensure that the veteran receives 
due process of law and to comply with the Court's precedent 
decisions, the Board has no discretion and must remand this 
matter to the RO to attempt to honor the veteran's 
outstanding request to testify at a Board hearing.

Accordingly, the case is REMANDED for the following action:

Arrangements should be made to afford 
the veteran a hearing before a member 
of the Board at the RO.  All efforts to 
contact the facility where the veteran 
is incarcerated must be documented in 
the claims folder, and all efforts to 
tailor VA's assistance to the peculiar 
circumstances of confinement must be 
noted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

